DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 10 and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “container configured to be moved between its open condition and its closed condition by depressing only the single button to move the inner member relative to and unlock it from the outer member” is new matter, particularly as argued by applicant. Applicant appears to be arguing that the specification states that the device is not specify that the button is the “only” means by which to open/close the device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 10, 13, 14, 16-18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sledge (US 5,275,291).
Regarding claim 1, Sledge discloses a packaging system capable of holding perishable consumables comprising: a container (Fig. 1) having an inner member (26) configured to slide in and out of an outer member (12); and a single button (56) that extends from a surface opposite a cavity (30) defined by the inner member and through an aperture (20) defined in a surface of the outer member, wherein the single button is located between two opposite side walls of the inner member that are configured to slidingly engage with side walls on the outer member, wherein the single button is configured to hold the inner member from sliding relative to the outer member, and wherein the single button is configured to be deflected and removed from the aperture to permit the inner member to slide relative to the outer member; wherein the container is configured to be moved between its open condition and its closed condition by 
Regarding claim 2, the outer member is configured to permit the inner member to slide into and out from only one side of the outer member. See Fig. 2. 
Regarding claim 4, the container is access-resistant when the single button on the inner member protrudes through the aperture on the outer member. See Figs. 1-7.
Regarding claim 5, the single button on the inner member and the aperture on the outer member are shaped in one of an oval shape, a diamond shape, a circular shape, and a rectangular shape with broken corners. See Figs. 1-7.
 Regarding claim 9, the single button on the inner member and the aperture on the outer member are a shape having a concave portion and a convex portion. See Figs. 1-7. 
Regarding claim 10, the cavity of the inner member has an interior surface (30) devoid of the single button. See Fig. 5.
Regarding claim 13, Sledge discloses a container, comprising: an outer member having an open side; an inner member configured to slide in and out of the outer member; and a single button that extends from a surface opposite a cavity defined by the inner member and through an aperture defined in a surface of the outer member, wherein the single button is made of the same material as the inner member (col. 4, ll. 40-45), wherein the single button is located between two opposite side walls of the inner member that are configured to slidingly engage with side walls on the outer member, wherein the single button is configured to hold the inner member from sliding relative to the outer member, and wherein the single button is configured to be deflected and 
Regarding claims 14 and 16-18, Sledge sufficiently discloses the claimed invention. See Figs. 1-21. 
Regarding claim 21, the outer member defines an open side, wherein the depressing can include advancing the single button (i) into the aperture and (ii) toward the open side of the outer member to accomplish both of the unlocking and the moving to its open condition. See Figs. 1-21.
Regarding claim 22, the single button can be configured to be deflected comprising advancing the single button (i) into the aperture and (ii) toward the open side of the outer member to permit the inner member to slide relative to the outer member. See Figs. 1-21

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 12, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sledge as applied above in further view of Katsis (US 2009/0152134).
See In re Leshin, 125 USPQ 416.
Regarding claim 6, the single button extends monolithically from the inner member includes the paper, as modified above, of the inner member. 
Regarding claim 7, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the single button on the inner member and the aperture on the outer member be an arrow shape having a square portion and a triangular portion; and a shape with a finger depression and an arrow shape located on the single button, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 19, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the single button on the inner member and the aperture on the outer member be a shape with a finger depression and See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claims 12 and 20, Sledge does not disclose the button as claimed. Katsis discloses a button (68) on an inner member that has a surface that is accessible through an aperture on the outer member, and wherein the surface is configured to improve grip with one of symmetric ridges, raised lines, raised triangle shapes, raised rectangular shapes, raised and separated star shapes, a running bond texture, and a raised dot texture. See Fig. 4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the button of Sledge have symmetric ridges, as disclosed by Katsis, in order to facilitate the finding and compression of the button. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the single button have the claimed shape since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 15, Sledge, as modified above, sufficiently discloses the claimed invention.  

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. Applicant argues that Sledge essentially requires two steps in order to open the device. However, it appears that applicant’s claim 1 still leaves open the notion depressing only the single …” (emphasis added). This is broader than if the claim were to read the “container is configured to be moved between its open condition and its closed condition by only depressing the single …” (emphasis added). Independent claim 13 is even broader in its requirements. Thus, it is the Office’s position that Sledge sufficiently discloses the claimed invention. 
Arguendo, that applicant’s claim 1 is sufficiently narrow to require only one step (pushing the button) in opening the device, it is the Office’s position that as a result of the shape of the button of Sledge the inner member of Sledge is capable of at least partially opening and closing by depressing the single button. See Figs. 1-21. The Office agrees that pulling the inner member can aid in opening the device (as is the same with applicant’s device), but Sledge is certainly capable of at least partially opening and closing “by depressing only the single button to move the inner member relative to and unlock it from the outer member.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734